Citation Nr: 1135363	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-07 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals of prostate cancer, status post prostatectomy.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for shell fragment wound residuals, including a scar of the sacrum and retained metal fragment over the right 8th intercostal space areas.

4.  Entitlement to an initial compensable rating for left knee degenerative changes prior to May 17, 2002.

5.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative changes from May 17, 2002.

6.  Entitlement to an initial compensable rating for right ankle strain prior to September 7, 2010.

7.  Entitlement to an initial rating in excess of 10 percent for right ankle strain from September 7, 2010.

8.  Entitlement to an effective date earlier than March 5, 2007 for the assignment of a 50 percent disability rating for PTSD.

9.  Entitlement to service connection for adenopathy.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stephen J. Freeman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Of significance, a November 1973 rating decision granted service connection for shell fragment wound residuals, and assigned a noncompensable rating effective July 3, 1973.  The Veteran was denied service connection for adenopathy.  In January 2009, the Veteran was assigned a 60 percent disability rating for prostate cancer residuals, effective August 1, 2007, and also assigned a 50 percent rating for PTSD, effective March 5, 2007.  In October 2010, the Veteran was granted service connection for a left knee disability and assigned a noncompensable evaluation effective July 9, 1973, and a 10 percent evaluation from May 17, 2002.  He was also granted service connection for a right ankle disability and assigned a noncompensable evaluation effective July 9, 1973, and a 10 percent evaluation effective September 7, 2010.

Of note, the Veteran was granted service connection for a right little finger disability in October 1974, and assigned a noncompensable rating effective July 3, 1973.  He contends that he was not properly issued a statement of the case (SOC) in response to a notice of disagreement (NOD) that he filed in response to this rating decision.  However, review of the claims file indicates that the Veteran was denied service connection for a right little finger disability in a November 1973.  He subsequently filed an NOD in response to this decision, and was subsequently granted service connection for his right little finger in the October 1974 rating decision.  There is no indication that the Veteran filed a subsequent NOD in response to the grant of service connection, which represented a full grant of the benefit sought.  The October 1974 rating decision was therefore final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

The issue of entitlement to an increased rating for a right little finger injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 60 percent for prostate cancer residuals; entitlement to an initial compensable rating for left knee degenerative changes prior to May 17, 2002; entitlement to an initial rating in excess of 10 percent for left knee degenerative changes from May 17, 2002; entitlement to an initial compensable rating for right ankle strain prior to September 7, 2010; entitlement to an initial rating in excess of 10 percent for right ankle strain from September 7, 2010; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by sleep disturbances, intrusive thoughts, periods of anxiety and irritability, hypervigilance, and GAF scores ranging from 57 to 68.

2.  The Veteran's shell fragment wound residuals are manifested by two scars that are superficial, stable, not painful, and do not result in any limitation of motion.

3.  The Veteran did not appeal a June 2005 rating decision that granted service connection and assigned a 30 percent disability rating for PTSD.

4.  The Veteran filed a claim for an increased rating for service-connected PTSD on March 5, 2007; a 50 percent rating was granted in a January 2009 rating decision, which assigned an effective date of March 5, 2007.

5.  The Veteran does not have a current adenopathy diagnosis etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial compensable rating for shell fragment wound residuals, including a scar of the sacrum and retained metal fragment over the right 8th intercostal space areas, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for an effective date earlier than March 5, 2007, for the grant of a 50 percent schedular rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

4.  Adenopathy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims for prostate cancer residuals and PTSD, letters dated in March 2006 and March 2007 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

A March 2011 statement of the case (SOC) provided notice on the "downstream" issue of an earlier effective date for PTSD and readjudicated the matter.  Notably, the Veteran has not alleged prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

With respect to the remaining issues on appeal, if any notice deficiency is present, the Board finds that any prejudice has been overcome in this case by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki, supra; Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the U.S. Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, Social Security Administration (SSA) records, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's shell fragment wound residuals and PTSD; and, to the extent possible, provide an opinion regarding the etiology of the Veteran's claimed adenopathy.  

The Board notes that the Veteran was most recently afforded a VA examination for PTSD in March 2007.  However, the Board finds that remanding for a more contemporaneous examination is not warranted.  The Veteran's VA treatment records, dated through April 2011, document many treatment sessions for PTSD.  The treating physician documented findings from these sessions that fully address the rating criteria for PTSD.  Therefore, remanding the issue for an examination is superfluous, as the examination would only provide information that is already documented in the Veteran's treatment records.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review with respect to the issues to be decided.  The record is complete and the case is ready for review.

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

1.  PTSD

a.  Rating Criteria

The Veteran is assigned a 50 percent rating under Diagnostic Code 9411 for the period on appeal.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

b.  Evidence

The Veteran's wife submitted statements in support of the Veteran's claims in April and July 2007.  She stated that the Veteran was less social, and often unapproachable.  He was under additional stress because their son had been deployed to Iraq.  He was reticent with his emotions, and often had "physical" nightmares, during which he lashed out physically and verbally.

The Veteran was afforded a VA examination in March 2007.  The Veteran had not been hospitalized since 1980.  He had recently been prescribed Remeron.  He had last worked in 2004, and stopped due to prostate cancer.  He did not contend that he stopped working due to PTSD.  He had been married to his current wife since 1971.  He reported having a good relationship with his family.  He also enjoyed working in his wood shop for leisure.  He drank regularly, and smoked cannabis 3 or 4 times a year.  On examination, there was no impairment of thought process or communication.  There were no delusions or hallucinations.  The Veteran interacted appropriately and was able to maintain personal hygiene and basic activities of daily living.  He was fully oriented and demonstrated no memory loss.  Speech was normal.  The Veteran denied having panic attacks.  He had a depressed mood, and reported having some impaired impulse control when he was feeling particularly down.  He reported hypervigilance, avoidance, and social isolation.  He also had intrusive thoughts and nightmares on a daily basis, described as moderate to severe.  His GAF score was 57.

Records dated April 2007 show the Veteran reported sleep disruption.  His wife told him that he "jumps around and yells out" in his sleep.  He enjoyed a recent visit with his son, but was concerned about his son's return to Iraq.  On examination, the Veteran presented with a mildly depressed mood and congruent affect.  He was casually groomed and demonstrated clear speech and goal directed thinking.  There was no evidence of psychosis, and the Veteran denied any suicidal or homicidal ideation.  His GAF score was 60.

Records dated June 2007 show the Veteran reported decreased levels of irritation and aggravation.  His sleep had also improved.  On examination, the Veteran had a euthymic mood with congruent affect.  He was casually groomed and demonstrated clear speech and goal directed thinking.  His GAF score was 65.

Records dated September 2007 show the Veteran continued to report reduced levels of anger and improvement with his sleep.  He was distressed that his son was departing for Iraq in October.  On examination, the Veteran had a euthymic mood with congruent affect.  He was casually groomed and demonstrated clear speech and goal directed thinking.  He denied any suicidal or homicidal ideation.  His GAF score was 65.

Records dated February 2008 show the Veteran reported that he had been talking in his sleep, possibly due to medication.  He had planned a trip with his wife to Vietnam.  He also stated that he enjoyed his PTSD group and was pleased with the results.  On examination, the Veteran was neatly dressed and fully oriented.  His thought process was well organized with no associative disturbances, delusional constructs or sensory misperceptions.  Judgment, insight and memory were intact.  His GAF score was 65.

Records dated July 2008 show the Veteran felt he was "falling apart."  He had recently been diagnosed with osteoporosis secondary to his radiation treatment.  On examination, the Veteran was alert, oriented, and neatly dressed.  His thought process was well organized with no associative disturbances, delusional constructs or sensory misperceptions.  His mood was somewhat down, and he was preoccupied with his medical condition.  Judgment, insight and memory were intact.  The Veteran's GAF score was 65.

Private records dated August 2008 show the Veteran's memory, concentration, and social interaction were normal.  He could understand and do work-related mental activities normally.  He denied having any memory or speech difficulties, anxiety, sensory disturbances, or hallucinations.

Records dated September 2008 show the Veteran complained of a knee disability and expressed doubt regarding the role of certain clinicians.  His medication was discontinued due to bruxism.  His irritability and "edginess" had since become more intense.  On examination, the Veteran was alert, oriented, and neatly dressed.  His thought process was well organized with no associative disturbances, delusional constructs or sensory misperceptions.  His mood was somewhat down, and he was irritated regarding the care of his multiple medical conditions.  Judgment, insight and memory were intact.  The Veteran's GAF score was 60.

Records dated October 2008 show the Veteran was angry that his son and other soldiers had not received absentee ballots for the upcoming election.   On examination, the Veteran was neatly dressed.  His thought process was well organized with no associative disturbances, delusional constructs or sensory misperceptions.  His mood was pleasant and his affect was appropriate.  Judgment, insight and memory were intact.  The Veteran's GAF score was 65.

Records dated December 2008 reflect complaints of nightmares and intrusive recollections of experiences from Vietnam.  He also described periods of emotional detachment and increased arousal.  On examination, the Veteran was appropriately dressed and groomed.  He was fully oriented, and his attention, memory, and concentration were intact.  His mood was "fine," though he admitted to irritability and dysphoria.  His affect was mood-congruent.  Speech was unremarkable, and there was no indication of delusions, hallucinations, or suicidal or homicidal ideation.  Judgment was intact and insight was excellent.

In January 2009, the Veteran reported that he was prescribed Sertraline.  He described instances of sleep disturbances during a recent camping trip.  He also expressed concern over his son's possible brain injury and PTSD.  On examination, the Veteran was alert, oriented, and neatly dressed.  His thought process was well organized with no associative disturbances, delusional constructs or sensory misperceptions.  His mood was pleasant and his affect was appropriate.  Judgment, insight and memory were intact.  The Veteran's GAF score was 65.

Records dated March 2009 show the Veteran reported the recent death of a close friend, and he experienced continuing concern regarding his son's condition.  He discontinued his use of Zoloft because he felt it was causing him to become violent at night.  After stopping the medication, his nighttime restlessness had subsided but his nightmares persisted.  He remained emotionally detached from people, and demonstrated heightened arousal.  On examination, the Veteran was appropriately dressed and groomed.  He was fully oriented and demonstrated no remarkable psychomotor activity.  Memory was intact, and concentration and attention were good.  His mood was "okay," and he acknowledged periods of irritability and dysphoria.  Speech was unremarkable.  The Veteran denied any delusions, hallucinations, or suicidal or homicidal ideation.  His GAF score was 60.

In April 2009, the Veteran reported that he stopped taking Sertraline because he was getting animated at night and hitting his wife.  On examination, the Veteran was alert, oriented, and neatly dressed.  His thought process was well organized with no associative disturbances, delusional constructs or sensory misperceptions.  His mood was pleasant and his affect was appropriate.  Judgment, insight and memory were intact.  The Veteran's GAF score was 65.

Records dated June 2009 show the Veteran continued to have periods of intrusive recollections and nightmares, but he was able to cope with them.  He remained generally hypervigilant and irritable, but he used strategies discussed in group therapy sessions to alleviate these symptoms.  On examination, the Veteran was appropriately dressed and groomed.  He was fully oriented and demonstrated no remarkable psychomotor activity.  Memory was intact, and concentration and attention were good.  His mood was "okay," and he acknowledged periods of irritability and dysphoria.  Speech was unremarkable.  The Veteran denied any delusions, hallucinations, or suicidal or homicidal ideation.  His GAF score was 65.

Records dated October 2009 show the Veteran reported that he was "pretty good."  His overall symptoms had been stable.  He experienced mildly elevated anxiety at night due to worry about the future, but denied any effect on his daily functioning.  On examination, the Veteran was appropriately dressed and groomed.  He was cooperative, and his speech was normal.  His mood was "pretty good," and his affect was appropriate.  Thought processes were liner, logical and goal directed.  He denied any hallucinations, delusions, or suicidal or homicidal ideation.  Judgment and insight were adequate.  His GAF score was 65.

In February 2010, the Veteran reported that he continued to experience episodes of anxiety at night, accompanied by internal restlessness, shortness of breath, and heightened distractibility.  He was also preoccupied by thoughts of death.  His mood was otherwise stable, and concentration was fair.  He still attempted to remain active in outside, pleasurable activities.  He denied any suicidal ideation or feelings of worthlessness.  On examination, the Veteran was appropriately dressed and groomed.  He was fully oriented and demonstrated no remarkable psychomotor activity.  Memory was intact, and concentration and attention were good.  His mood was "okay," and he acknowledged periods of irritability and dysphoria.  Speech was unremarkable.  The Veteran denied any delusions, hallucinations, or suicidal or homicidal ideation.

Records dated March 2010 show the Veteran reported feeling "good."  He had some intermittent anxiety, mainly at night, but denied that these episodes were problematic.  He spent much of the session discussing smoking cessation.  On examination, the Veteran was alert, oriented, and appropriately dressed.  His thought process was well organized with no associative disturbances, delusional constructs or sensory misperceptions.  His mood was good and his affect was appropriate.  Judgment, insight and memory were intact.  The Veteran's GAF score was 65.

Records dated June 2010 show the Veteran went to a reunion of his Vietnam battalion.  He had a few incidents of irritability, but overall things went well.  He stated that he was feeling "good" and that his symptoms were stable.  On examination, the Veteran was alert, oriented, and appropriately dressed.  His thought process was well organized with no associative disturbances, delusional constructs or sensory misperceptions.  His mood was good and his affect was appropriate.  Judgment, insight and memory were intact.  The Veteran's GAF score was 68.

In December 2010, the Veteran reported that his condition overall was "not too bad."  He was planning a trip to Vietnam and expressed concern about traveling in crowded conditions for up to 24 hours.  He was also nervous and experienced hyperventilation while riding various rides at a Disney park.  These feelings also occurred without triggers, often at night.  He denied any continued irritability.  On examination, the Veteran was dressed casually with good hygiene.  There was no psychomotor activity or retardation.  Speech was normal.  His mood was "not too bad" and his affect was congruent.  Insight and judgment were fair, and the Veteran denied any hallucinations or suicidal or homicidal ideation.  His GAF score was 68.

Records dated March 2011 show the Veteran recently returned from a trip to Vietnam with his fellow soldiers.  He did not have a panic attack while on the plane, though viewing some of the tunnels in Vietnam was difficult.  On examination, the Veteran was dressed casually with good hygiene.  There was no psychomotor activity or retardation.  Speech was normal.  His mood was "fair" and his affect was congruent.  Insight and judgment were fair, and the Veteran denied any hallucinations or suicidal or homicidal ideation.  His GAF score was 68.

Records dated April 2011 show the Veteran had "not been doing too good lately."  He was trying to quit smoking but could not find the motivation to do so.  He stated that a big part of his stress was related to his prostate cancer treatment and the inability to have sex.  He denied any suicidal ideation, but stated that he sometimes "wished it was all over."  On examination, the Veteran was dressed casually with good hygiene.  There was no psychomotor activity or retardation.  Speech was normal.  His mood was anxious and his affect was congruent.  Insight and judgment were fair, and the Veteran denied any hallucinations or suicidal or homicidal ideation.  His GAF score was 68.

The Veteran's treating VA physician submitted a letter in support of the Veteran's claim.  He stated that the Veteran should be rated at 70 percent, and that he endorsed symptoms such as sleep disturbance, nightmares, heightened irritability, and avoidance symptoms.  He also had significant difficulty dealing with stressful situations, and his condition impacted his motivation for things such as personal hygiene.

Finally, the Veteran and his wife testified at a Board hearing in June 2011.  He reported having nightmares about Vietnam that caused him to thrash about in his sleep.  He had intrusive thoughts that disrupted his concentration.  These could be brought on by a variety of stimuli.  He was easily frustrated and often forgot things in the short-term.  He isolated himself from people other than his wife.  He treated his condition with medication.  His wife testified that he did not display any emotions and had difficulty with concentration. He isolated himself from others.  To the extent possible, she avoided leaving him by himself.

c.  Analysis

Based on the evidence of record, a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD.

As noted above, a higher 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

However, these symptoms are not demonstrated by the evidence of record.  Throughout the period on appeal, the Veteran's treatment records reflect adequate hygiene and normal speech patterns.  There was no evidence of spatial disorientation, a near-continuous panic or depression, or obsessional rituals that interfered with routine activities.  Although the Veteran and his wife stated that he isolated himself, treatment records reflect that the Veteran had a good relationship with his family, and went on a camping trip and a trip to Vietnam with friends and comrades during the period on appeal.  In February 2010, the Veteran reported a preoccupation with death.  However, there was no overt suicidal ideation at that time or at any point during the period on appeal.  While the Veteran's VA doctor noted an impact on the Veteran's personal hygiene, the other treatment records uniformly document adequate hygiene.  They also indicate that judgment, insight and memory were intact.

The Board acknowledges that the Veteran's PTSD is manifested by symptoms such as sleep disturbance, nightmares, intrusive thoughts, some impaired concentration, and periods of anxiety and irritability.  However, these symptoms are contemplated in the assigned 50 percent rating.  Moreover, the Veteran's GAF scores, which range from 57 to 68 during the period on appeal, do not reflect a level of impairment consistent with a higher 70 percent rating.  Therefore, an increased rating for service-connected PTSD is not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as anxiety and intrusive thoughts.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

2.  Shell Fragment Wound Residuals

a.  Rating Criteria

The Veteran was assigned a noncompensable rating under Diagnostic Code 7805 for his shell fragment wound residuals effective July 3, 1973.

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates. See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran's claim was filed prior to October 23, 2008, and he has not requested consideration under the revised rating criteria.  Therefore, the Board will consider his claim under the old criteria.

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

b.  Evidence

The Veteran underwent a general VA examination in August 1973.  The examiner documented a scar on the left side of the sacrum.  All motions of the spine were accomplished without limitation.

The Veteran underwent an additional VA examination in September 2010.  The examiner noted 2 scars.  The first was located on the midline sacral area, and measured 6 cm. by .3 cm.  There was no sign of skin breakdown or any associated inflammation, edema, or keloid formation.  The scar was superficial and the Veteran reported no pain associated with it.  The second scar was located on the right midscapular line, near T8.  It measured 1 cm. by .4 cm.  There was no sign of skin breakdown or any associated inflammation, edema, or keloid formation.  The scar was superficial and the Veteran reported no pain associated with it.

c.  Analysis

Based on the evidence of record, the Board finds that a compensable rating for shell fragment wound residuals is warranted.  At no point were the Veteran's scars determined to be painful, deep, or unstable.  They do not cover an area or areas of 144 square inches (929 sq. cm.) or greater.  They do not result in a compensable level of limited motion of the affected areas.  Therefore, the assigned 0 percent rating is appropriate.

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and shell fragment wound residuals with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Indeed, the assigned 50 percent rating for PTSD contemplates significant impairment of occupational duties.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

C.  Earlier Effective Date

In a June 2005 rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent disability rating effective March 11, 2005.  He did not perfect an appeal with respect to this decision.  Therefore, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  On March 5, 2007, the Veteran filed a claim for an increased rating for PTSD.  In a January 2009 rating decision, the Veteran was granted a 50 percent disability rating effective March 5, 2007, the date of his claim for an increase.

Unless specifically provided otherwise in the statute, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim. 38 U.S.C.A. § 5110(a).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b)(2).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) (2010); see also 38 C.F.R. § 3.155(a) (2010).

Date of receipt means the date on which a claim, information, or evidence was received at the Department of Veterans Affairs, except as to specific provisions for claims or evidence received in the State Department (§ 3.108), or in the SSA §§ 3.153, 3.201), or Department of Defense as to initial claims filed at or prior to separation.  However, the Under Secretary for Benefits may establish, by notice published in the Federal Register, exceptions to this rule, using factors such as postmark or the date the claimant signed the correspondence, when he or she determines that a natural or man-made interference with the normal channels through which the Veterans Benefits Administration ordinarily receives correspondence has resulted in one or more Veterans Benefits Administration offices experiencing extended delays in receipt of claims, information, or evidence from claimants served by the affected office or offices to an extent that, if not addressed, would adversely affect such claimants through no fault of their own.  38 C.F.R. § 3.1(r).

Pertinent VA legal criteria also provide:

Increases: (1) Except as provided in paragraph (o)(2) of this section and § 3.401(b), date of receipt of claim or date entitlement arose, whichever is later. A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.

(2) Disability compensation. Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o).

The law provides one exception to this general rule governing increased rating claims.  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is factually ascertainable that the increase occurred as long as the claim for the increased disability rating was received within one year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In addition, the United States Court of Appeals for Veterans Claims (Court) has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise is that the service-connected disability has increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." Hazan, 10 Vet. App. at 521.

Here, the Veteran filed his claim for an increased rating for PTSD on March 5, 2007.  The only relevant information in the claims file dated within the one year prior to March 5, 2007 is entries in the Veteran's VA treatment records dated March 29, 2006, May 17, 2006 and January 18, 2007.  The Veteran participated in a PTSD support group in March and May 2006.  The record reflects that the Veteran participated actively and behaved appropriately throughout the session.  His mood was depressed and his affect was mood-congruent.  He appeared to listen attentively and offered constructive group feedback.  The treating psychologist indicated the Veteran's GAF score was 55.

In January 2007, the Veteran was dressed appropriately and interacted in a cooperative manner.  He was oriented in all spheres.  His mood was depressed and his affect was mood-congruent.  Speech and thought content appeared normal.  Judgment and insight were grossly intact.  There were hallucinations, and the Veteran denied any suicidal or homicidal ideation.  

As indicated above, the Veteran was assigned a 50 percent schedular evaluation for PTSD from March 5, 2007.  The RO's assignment of an effective date equal to the date of receipt of his claim was consistent with the general provisions of VA regulations concerning effective dates for increased rating claims discussed above, as there is no indication in the Veteran's treatment records that his disability worsened within the one year period prior to March 2007.

The Veteran and his representative noted that the treatment records identified above reflect a GAF score of 55, and contend that this reflects a level of PTSD disability consistent with a 50 percent rating prior to the assigned effective date of March 5, 2007.

GAF scores represent the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 8 Vet. App. 266, 267 (1996).  The Court has recognized that certain scores may demonstrate a specific level of impairment.  Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (recognizing that a GAF score of 50 indicates serious impairment).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  DSM-IV at 46-47.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they can be a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  Under Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

In this case, findings consisting only of a GAF score of 55 and evidence of depressed mood are not sufficient to meet the criteria of a 50 percent rating.  A GAF score of 55 reflects only moderate symptoms, and a depressed mood is contemplated in the 30 percent rating assigned for the period prior to March 5, 2007.

However, the Board must also address the question of whether any treatment records subsequent to the June 2005 rating decision should be considered an informal claim. 

Section 3.157 provides, in essence, that the date of a VA outpatient or hospitalization report will be accepted as the date of receipt of an informal claim for an increased rating or when a claim specifying the benefit sought is received within one year from the date of the report.  38 C.F.R. § 3.157(b)(1).  While section 3.157 provides a basis for the establishment of an effective date for any subsequent increased award, it does not obviate the requirement that it (the medical report) must indicate an intent to apply for, in this case, an increased rating, or that it includes sufficient competent evidence showing an increase or worsening of a service-connected disability such that the Veteran was entitled to an increased award.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, as noted above, VA treatment records dated March and May 2006 reflect that the Veteran attended group therapy for PTSD, and records dated January 2007 reflect personal treatment.

The Board has carefully reviewed these entries, and all other medical records from June 2005 through March 2007, and has been unable to identify any correspondence or medical evidence subsequent to the June 2005 rating decision and prior to the Veteran's March 5, 2007 claim, which could be interpreted as an informal claim for an increased rating.  Review of those records does not reveal an intent to apply for an increased rating, nor do they reflect sufficient competent evidence showing an increase or worsening of service-connected PTSD beyond the 30 percent disability rating assigned for that period.

Thus, the Board does not find that the facts demonstrate that the Veteran's PTSD warranted a 50 percent schedular rating prior to March 5, 2007.  Moreover, there is no indication in the records of any intent on the part of the Veteran to apply for an increased rating such that an informal claim could be found on this basis.

D.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, treatment, or diagnoses related to adenopathy.  The Veteran underwent an enlistment examination in April 1966, as well as a separation examination in August 1969.  No relevant abnormalities were noted during either examination.

The Veteran underwent a general VA examination in August 1973.  He was diagnosed with post-cervical adenopathy, greater on the left, and axillary adenopathy bilaterally, also greater on the left.  The VA examiner indicated that these conditions were of "undetermined etiology."

The Veteran was afforded another VA examination in September 2010.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner concluded that the Veteran did not have a chronic adenopathy condition.

Based on the evidence of record, the Board finds that service connection for adenopathy is not warranted.  There is no evidence of a diagnosis or symptoms of adenopathy in service, and the Veteran has not asserted any such symptoms.  During the September 2010 VA examination, the Veteran stated that he did not recall any chronic adenopathy, and none was present on examination.  To the extent that adenopathy was diagnosed in 1973, this occurred 5 years after the Veteran's discharge from service.  The Veteran has not claimed to have experienced continuous symptomatolgy since service, and there is no competent medical opinion linking the 1973 diagnosis to the Veteran's period of service.  Therefore, service connection is not appropriate.


ORDER

A rating in excess of 50 percent for PTSD is denied.

A compensable rating for shell fragment wound residuals, including a scar of the sacrum and retained metal fragment over the right 8th intercostal space areas, is denied.

An effective date earlier than March 5, 2007, for the assignment of a 50 percent rating for PTSD is denied.

Service connection for adenopathy is denied.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the remaining issues on appeal.

VA Examination

With respect to the Veteran's claim for an increased rating for prostate cancer residuals, the Board finds that a VA examination is necessary in order to decide the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran is assigned a 60 percent rating under Diagnostic Code 7528 from August 1, 2007.  The pertinent rating criteria only provide for a higher rating if the Veteran's disability is rated under renal dysfunction.  Renal dysfunction is evaluated under 38 C.F.R. § 4.115.  Persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction warrants a higher 80 percent rating.  Regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.

The Veteran was most recently afforded a VA examination in March 2006, prior to the August 1, 2007 effective date of his assigned 60 percent rating.  Moreover, the Veteran's available treatment records do not include findings that address the rating criteria outlined above.  Therefore, in order to determine whether the Veteran's prostate cancer residuals meet the criteria for a higher rating, a VA examination is warranted.

Manlincon

The Veteran was granted service connection for left knee degenerative arthritis and a right ankle strain in an October 2010 rating decision.  In November 2010, he filed a NOD expressing disagreement with the assigned disability ratings for each condition.  Review of the claims file indicates that the Veteran has not received an SOC with respect to these issues.

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105, appellate review of the RO's October 2010 rating decision was properly initiated, and the RO was then obligated to furnish the Veteran with a statement of the case.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 19.26 (2010); see Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

In a September 2007 statement, the Veteran asserted that he was unemployable due to service-connected disabilities.  The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995). The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b).  An examination is warranted in this regard.

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of the case (SOC) to the Veteran and his attorney addressing the issues of entitlement to an initial compensable rating for left knee degenerative changes prior to May 17, 2002; entitlement to an initial rating in excess of 10 percent for left knee degenerative changes from May 17, 2002; entitlement to an initial compensable rating for right ankle strain prior to September 7, 2010; and entitlement to an initial rating in excess of 10 percent for right ankle strain from September 7, 2010.  The RO/AMC should return this issue to the Board only if the Veteran timely files a substantive appeal.

2.  The Veteran should be afforded a VA examination to determine the extent of his prostate cancer residuals, specifically renal dysfunction.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the appropriate physician.  Following the examination, the examiner should indicate whether the Veteran suffers from renal dysfunction as best described by one of the following (a), (b), or (c).

(a)  Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular; or

(b)  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or

(c)  A level of renal dysfunction less than (a) or (b).

3.  The RO/AMC should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

4.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

5.  The Veteran should be afforded a general medical examination to ascertain the impact of all of his service-connected disabilities (prostate cancer residuals, PTSD, left knee degenerative changes, right ankle strain, bilateral tinnitus, bilateral hearing loss, right little finger disability, shell fragment wound residuals, and erectile dysfunction) on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

6.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for an increased rating for prostate cancer residuals and a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand and with consideration of the provisions of 38 C.F.R. § 4.16(a),(b).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


